t c memo united_states tax_court don h wisden petitioner v commissioner of internal revenue respondent docket no filed date don h wisden pro_se james b ausenbaugh for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies and additions to tax in petitioner's federal income taxes as follows year deficiency additions to tax sec_6654 sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure after trial respondent conceded that there are no deficiencies or additions to tax for the years and the issues remaining in dispute are whether petitioner earned_income in the amounts attributed to him in the notice_of_deficiency for the years through if so whether certain of that income is subject_to the self-employment_tax imposed by sec_1401 whether petitioner is liable for the addition_to_tax under sec_6651 for each year due to his failure_to_file a federal_income_tax return and whether petitioner is liable for the addition_to_tax under sec_6654 for each year due to his failure to make estimated_tax payments background some of the facts have been stipulated and they are so found at the time that the petition was filed in this case petitioner resided in st george utah petitioner did not file a federal_income_tax return or make any estimated federal_income_tax payments for any of the years in issue he did not maintain any records from which the amount of his income or federal_income_tax liability for any of the years in issue could be computed towards the end of petitioner received a letter from respondent's collection_division as a result of his failure_to_file federal_income_tax returns for and respondent's letter which was signed by thomas moore chief automated collection branch indicated that petitioner had failed to respond to prior notices and requested that petitioner contact respondent by telephone at a number listed in the letter or provide respondent with a telephone number where respondent could contact petitioner petitioner responded by letter dated date that included interrogatories requesting impertinent information such as who owns the irs and seeking thomas moore's address and a copy of his paycheck petitioner concluded his letter with a statement that unless he received full and satisfactory answers and documents pursuant to the afore stated interrogatories within days from the date of this letter he would consider the matter closed more correspondence between respondent and petitioner followed respondent repeatedly requested information related to years for which petitioner had failed to file federal_income_tax returns and petitioner repeatedly responded with letters that included interrogatories similar to those in his date letter the correspondence between the parties did nothing more than result in respondent's considering the matter in the words of respondent's examining revenue_agent as basically a protestor case set against the background of this correspondence the years here in dispute were assigned to a revenue_agent for examination sometime in the fall of the revenue_agent attempted unsuccessfully to contact petitioner at petitioner's place of employment1 on date the examination was closed on date and the notice_of_deficiency upon which this case is based was issued on date because petitioner did not file federal_income_tax returns for the years in issue or keep any records reflecting the amount of income he earned and expenses he incurred during those years and because there was little meaningful communication between petitioner and respondent during the examination stage respondent reconstructed petitioner's income for each year relying in part upon information received from third-parties and in part upon information published by the united_states bureau of labor statistics bls the reconstruction of petitioner's income for each year as set forth in the notice_of_deficiency is summarized in the following table 1the words employment employer etc are used for convenience throughout this opinion the use of such words is not meant to imply the existence of an employer-employee relationship nonemployee compensation dollar_figure dollar_figure -0- wages bls statistics the sources of the nonemployee compensation and wages are not -0- big_number dollar_figure dollar_figure big_number big_number -0- big_number big_number identified in the notice_of_deficiency in and petitioner was single and living in a house owned by his sister-in-law in tucson arizona he contributed undisclosed amounts to the support and maintenance of the house during these years he worked for tucson newspapers inc as a newspaper delivery person he also worked for delivery services inc delivering packages to various locations around tucson petitioner earned_income from both of these companies but does not remember the amounts in late petitioner moved from tucson to st george utah in while living in st george petitioner held several jobs he was employed by everex as an automated routing machine operator for months he worked for months as a hotel desk clerk for the heritage inn motel heritage in st george he also worked as a desk clerk and a night auditor for the peppermill hotel resort and casino peppermill in mesquite nevada for a period of months in each of these jobs petitioner worked hours per week he was paid dollar_figure per hour at the peppermill dollar_figure per hour at everex and dollar_figure per hour at the heritage some of these jobs might have started in and a portion of the income might have been earned in that year however there is insufficient evidence in the record to support such a finding and we base our conclusion that all of the income earned from these jobs was earned during on petitioner's testimony even though such testimony was admittedly imprecise in addition during petitioner worked for motel and received dollar_figure in wages from that employer it is unknown to what extent if any these periods of employment overlapped during petitioner worked for motel his wages ranged from dollar_figure to dollar_figure per hour and his total compensation from that employer amounted to dollar_figure for the year petitioner was married as of the close of in the notice_of_deficiency respondent reconstructed petitioner's gross_income for each year in issue in accordance with the above table she also determined that the nonemployee compensation and bls income constitutes earnings from self- employment subject_to the tax imposed by sec_1401 in computing petitioner's taxable_income for each year respondent allowed deductions that are not in dispute or that will be 2on cross-examination in response to questions specifically addressing the dates when petitioner began working for certain employers petitioner testified i may have been off a year or so because i didn't keep records of the amounts of compensation that i received i also didn't -- obviously didn't keep records of the dates and times that i worked for the various entities so if i said i worked for somebody in one year and i actually worked for them in a different year it's not because i'm trying to mislead anybody or anything it's because my memory is faulty on those years in question resolved in accordance with the disputed issues petitioner's federal_income_tax liability was computed for each year using the tax_rates applicable to single individuals as previously indicated for each year respondent also determined that the additions to tax under sec_6651 and sec_6654 are applicable discussion the relevant law involved in this case could not be more firmly established compensation_for services constitutes income within the meaning of sec_61 regardless of whether the income was earned as an employee or from self-employment sec_61 and and such income is subject_to the tax imposed by sec_1 to the extent that any of petitioner's arguments suggest the contrary they are summarily rejected and we see no reason for further discussion on this point see 771_f2d_471 10th cir affg tcmemo_1983_433 in addition to other taxes sec_1401 imposes a tax upon an individual's self-employment_income this tax is commonly referred to as the self-employment_tax in general sec_1402 defines self-employment_income as net_earnings from self- employment which generally consist of the gross_income derived by an individual from any trade_or_business carried on by such individual less the allowable deductions which are attributable to such trade_or_business sec_1402 the self-employment_tax generally does not apply to compensation paid to an employee by an employer sec_1402 and if a taxpayer fails to maintain adequate books_and_records from which the taxpayer's income can be determined respondent is entitled to reconstruct the taxpayer's income through the use of any reasonable method 348_us_121 reliance upon bls statistics in the reconstruction of a taxpayer's income has been held to be reasonable 786_f2d_1063 11th cir affg tcmemo_1984_536 54_tc_1530 in this case it is undisputed that petitioner was engaged in an income-producing activity during each of the years through and we find that respondent's method of reconstructing petitioner's income for each year was reasonable under the circumstances that being the case the determinations made in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 see 73_tc_394 in support of his burden_of_proof petitioner offered little more than his testimony candidly admitting that he kept no record of his earnings during the years in issue and that his recollection as to the specifics of each year has faded although admitting to certain employment during the years in issue petitioner maintains that he never earned as much as respondent attributed to him in the notice_of_deficiency initially petitioner took the position that he was not a taxpayer for the years in issue and attempted at trial to present support for that proposition however it appears that petitioner has abandoned that position3 and essentially only disputes respondent's determinations based upon the use of the bls statistics and her determinations that certain of his income was subject_to the self-employment_tax as we view the case we need only determine the amount and characterization of the compensation that petitioner received during each year our analysis which follows on a year-by-year basis takes into account the presumption of correctness applicable to respondent's determinations and our impression that petitioner was a credible witness at trial during petitioner worked as a newspaper carrier for tucson newspapers inc and as a delivery person for delivery services inc petitioner could not remember and did not estimate at trial how much he earned from either of these jobs 3in a chambers conference that took place following the trial the court warned petitioner against presenting frivolous arguments in his brief and called his attention to sec_6673 petitioner complained in his brief that he was intimidated by the court during this conference due either to this perceived intimidation or the exercise of sound judgment to his credit for the most part he heeded the warning although it appears that he was compensated on other than an hourly basis in the notice_of_deficiency respondent determined that petitioner received nonemployee compensation in the amount of dollar_figure from a source not identified in the record we assume that the source of such income was one of the above-mentioned employers and that the bls adjustment reasonably approximates the amount of income earned from the other at trial petitioner admitted that he received compensation from both employers although he testified that with respect to each year as far as he knew he has never been self-employed given petitioner's poor recollection his generalized testimony that he was never self-employed is insufficient to overcome the contrary presumption on the point and in the absence of any evidence to rebut the reconstruction of his unreported income including the use of bls statistics we find that all of the income attributable to petitioner for the year constitutes earnings from self-employment within the meaning of sec_1402 subject_to the tax imposed by sec_1401 accordingly the deficiency determined by respondent for the year is sustained although not entirely free from doubt it appears that petitioner's employment situation for was the same as petitioner was no more specific about the income he earned in than he was with respect to in the notice_of_deficiency in addition to an adjustment based upon bls statistics respondent determined that petitioner earned dollar_figure in nonemployee compensation and had wage income in the amount of dollar_figure the sources of the nonemployee compensation and wage income were not specifically identified but petitioner did not specifically deny the receipt of such income we assume that the sources of income were tucson newspapers inc and delivery services inc having found petitioner to be a credible witness we accept his contention that he had no other sources of income for the year we further find that the nonemployee compensation is subject_to the self-employment_tax imposed by sec_1401 we reject the portion of respondent's adjustment that is based upon bls statistics although the exact date is unknown petitioner moved to st george utah in late after he moved to st george petitioner worked for everex heritage and peppermill based upon his testimony we find that he earned the following income in connection with these jobs employer amount computation everex heritage peppermill dollar_figure big_number big_number weeks x hrs per week x dollar_figure per hr weeks x hrs per week x dollar_figure per hr weeks x hrs per week x dollar_figure per hr in addition petitioner also worked for motel during and received wage income in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner received wage income from motel in the above amount and that petitioner received additional income based upon bls statistics in the amount of dollar_figure respondent further determined that this additional income was subject_to the self- employment_tax we find that petitioner received wage income from motel as determined in the notice_of_deficiency that he had income from everex heritage and peppermill in the amounts listed above and that none of the income is subject_to the self- employment_tax in doing so we reject the portion of respondent's adjustment that is based upon bls statistics in petitioner was employed by motel he earned dollar_figure and respondent appropriately made such an adjustment in the notice_of_deficiency we accept petitioner's assertion that he had no other income for the year consequently we reject the portion of respondent's adjustment based upon bls statistics because petitioner was married as of the close of his federal_income_tax liability for must be computed accordingly sec_6651 addition_to_tax for each year in issue respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file a federal_income_tax return sec_6651 provides for an addition_to_tax in the amount of percent of the amount of the tax if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect there is no evidence in the record that suggests that petitioner's failure_to_file a federal_income_tax return for any year in issue was due to reasonable_cause and not due to willful neglect it was petitioner's burden to produce such evidence rule a and this he has failed to do consequently respondent's determination that petitioner is liable for the addition_to_tax under sec_6651 for each year in issue is sustained sec_6654 addition_to_tax for each year in issue respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for his failure to make estimated_tax payments subject_to exceptions provided in the statute the imposition of the addition_to_tax is otherwise automatic if the amount of the withholdings and estimated payments does not equal statutorily designated amounts 99_tc_202 75_tc_1 because respondent conceded that petitioner had no tax_liability for the year it follows that petitioner is not liable for the addition_to_tax under sec_6654 for the year sec_6654 although petitioner did not make any estimated_tax payments during any of the years in issue it appears that some of petitioner's employers withheld federal income taxes from the wages paid to him whether the conditions necessary for the imposition of the addition_to_tax exist with respect to the other years and if so whether any exception applies can only be determined after the rule_155_computations have been submitted to reflect the foregoing decision will be entered under rule
